NOTICE OF ALLOWABILITY
Allowable Subject Matter
	Claims 1-20 are allowed.
	The following is an examiner's statement of reason for allowance. This limitation of: generate a confidence score for each of the first and second predicted vehicle trajectories using a confidence estimator that includes a first deep neural network, wherein the confidence scores are computed as a function of time within a predetermined temporal horizon; a trajectory-output module including instructions that when executed by the one or more processors cause the one or more processors to output the first and second predicted vehicle trajectories and their respective confidence scores; and a control module including instructions that when executed by the one or more processors cause the one or more processors to control operation of the vehicle based, at least in part, on one or more of the first predicted vehicle trajectory, the second predicted vehicle trajectory, the confidence score for the first predicted vehicle trajectory, and the confidence score for the second predicted vehicle trajectory in combination with the other elements of claim 1 are not taught or fairly suggested in the prior art of record.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ana THOMAS whose telephone number is (571)272-8549.  The examiner can normally be reached on MON - FRI 7:30am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Black can be reached on 571-272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANA D THOMAS/Examiner, Art Unit 3661                                                                                                                                                                                                        

/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661